DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.

Response to Amendment
This action is in response to the remarks filed on 06/01/2021.
The amendments filed on 06/01/2021 have been entered. Accordingly claims 1-16 remain pending. Applicant has presently amended claims 1, 2, 6, and 13.

Response to Arguments
Applicant’s arguments with respect the prior art rejection of claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes that although primary reference Mortier is relied upon in the rejection, 
Applicant’s arguments with respect to the prior art rejection of dependent claim 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes that newly discovered prior art, Wang, is relied upon for the argued limitation of claim 6.
Applicant's arguments regarding the prior art rejections of dependent claims 9, 13, and 15 have been fully considered but they are not persuasive. 
Specifically regarding claim 9, in response to applicant's argument (see page 9 of Remarks) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “automatic generation of a virtual implantation geometric plan including a location of the trans-septal puncture based on the virtual device placement”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Specifically regarding claim 13, in response to applicant's argument, see page 9 of Remarks, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “measurements of wall displacement”, “automation”, “virtual automatic computer-based implant selection” etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the location of the ostium defining a placement of a region represented by the image” renders the claim indefinite because the meaning of this limitation is unclear. Specifically, the meaning of “a placement of a region” presumably, although not explicitly stated in the claim, refers to a placement of the ostium or some region/portion of the ostium. However it is unclear what it means to place (i.e “placement”) the ostium. For the present purposes of examination, the limitation has been interpreted as referring to the orientation of the image. Further clarification is required.

Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mortier (US 2015/0112659, April 23, 2015) in view of Wang et al. (US 2016/0038246, February 11, 2016, hereinafter “Wang”) and Lavallee et al. (US 2008/0319448, December 25, 2008, hereinafter “Lavallee”). 
Regarding claim 1, Mortier discloses a method for left atrial appendage closure guidance with an ultrasound imager (“is also aim of the invention to provide pre-operative insights for different types of procedures (transcatheter aortic valve implantation, transcatheter mitral valve repair, endovascular aneurysm repair, left atrial appendage closure devices, etc.).” [0064]; “echographic imaging” [0056]), the method comprising: 
generating a three-dimensional anatomy model of the left atrial appendage of a patient from ultrasound data representing a heart volume of the patient (“comprising estimating a patient-specific anatomical model of a patient-specific aorta based on cardiovascular 2D or 3D medical image data” abstract; also see “an alternative for said patient-specific aorta comprises a patient-specific left atrium and left atrial appendage” [0127], [0128]); 
modeling placement of closure devices with respect to the anatomy model (“virtually deploying an implant model representing an implant into said patient-specific anatomical model” abstract; also see [0129]); 
simulating interactions of the closure devices with the anatomy model (“a device model is deployed using a simulation technique called finite element analysis” [0022]) with a biomechanical model derived from the anatomy model (“The finite element mesh is programmed to contain the material and structural properties which define how the structure will react to certain loading conditions. Nodes are assigned at a certain density throughout the material depending on the anticipated stress levels of a particular area. Regions which will receive large amounts of stress usually have a higher node density than those which experience little or no stress. Points of interest may consist of: fracture point of previously tested material, fillets, corners, complex detail, and high stress areas.” [0060], [0064]); 
computing three-dimensional blood flows from the simulated interactions (“and whereby the blood flow is calculated for said blood mesh using computational fluid dynamics analysis” [0095], [0097], [0146], [0163]; also see “3D medical image data” [0033]); 
selecting a first closure device of the closure devices as a function of the blood flow (“virtually deploying each of a plurality of the implant models maintained in the library into the patient specific anatomical model to select one of the plurality of the implant models maintained in the library for a percutaneous implantation procedure.” [0104]-[0107]; also see “said implant for virtual percutaneous implantation is obtained by selecting an implant model based on the amount of paravalvular regurgitation predicted by said virtually deployed implant model.” [0114]); and 
outputting an image overlaid with a representation of the selected first closure device at the modeled placement for the selected first closure device (see Figs. 4-5 and corresponding descriptions).
Mortier fails to disclose displaying an image of an ostium of the left atrial appendage from the ultrasound data, a location of the ostium determined from the anatomy model generated from the ultrasound data, the location of the ostium defining a placement of a region represented by the image. Although Mortier discloses ultrasound data of the left atrial appendage as stated above.
(“FIG. 5 shows a 3D CT model D of an anatomical region of interest (e.g., the thoracic region) and set of 2D CT images.” [0036], Figs. 5-7 and corresponding descriptions) of an ostium of the left atrial appendage (“For the left atrial appendage, measurements for step 108 may include one or more of: the maximal and minimal diameter of the left atrium, the measurements of the ostium of the left atrial appendage (e.g., at least one of a maximal diameter, a minimal diameter, an area, or a circumference)” [0037]) from the ultrasound data (“It will be appreciated, however, that in other embodiments, the image data may comprise data acquired using an imaging modality other than CT, for example, magnetic resonance imaging (MRI), echocardiogram imaging, or another suitable imaging modality.” [0027]), a location of the ostium determined from the anatomy model generated from the ultrasound data (“The measurements, which, in an embodiment, may be made or taken using the image(s) of the anatomical structure of interest obtained or acquired in step 104 (e.g., 2D image(s) resulting from the sectioning of the 3D model generated in step 104), are typically obtained or taken at locations corresponding to the pertinent landmarks identified in step 106, and may possibly be obtained or taken between the pertinent landmarks as well. The measurements may also be obtained or taken in different planes and at different angles.” [0035]; also see “measurements of the ostium of the left atrial appendage” [0037]; also see [0036]), the location of the ostium defining a placement of a region represented by the image (“In a particular embodiment, to prepare for a transapical percutaneous approach, the intersection of the coronal plane indicator 14 and the sagittal plane indicator 18 are generally aligned with the mitral valve 10, the mitral annulus 15, or a mitral prosthesis in the axial view C. More particularly, without angling any of the images, a potential point of access 30 can be identified during, for example, the diastolic phase of the cardiac cycle as the anterolateral region of the left ventricle that is believed to be free of the lungs, adjacent coronary vessels, ribs, and/or certain other anatomical structures on the axial plane. The plane in which the point of access 30 is disposed may then be aligned, manually or automatically, to be parallel to the blood flow of the left ventricle. In response to the identification or assignment of the point of access 30 and alignment of the point of access plane, the coronal and sagittal planes (and thus the corresponding plane indicators 14, 18) are automatically generated or identified. Then, in the axial view C, the intersection of the coronal plane indicator 14 and the sagittal plane indicator 18 may be angled such that one of the indicators runs parallel to the angle of the left ventricle (LV) apex 22.” [0041]; also see [0033], [0036], [0037]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Mortier with displaying an image of an ostium of the left atrial appendage from the ultrasound data, a location of the ostium determined from the anatomy model generated from the ultrasound data, the location of the ostium defining a placement of a region represented by the image as taught by Wang in order to assist physicians in pre-operational planning using advanced imaging and modeling strategies to determine an appropriately sized implant and ideal position or point of access into a patient’s body ([0023] of Wang).
Although Mortier discloses outputting an image overlaid with a representation of the selected first closure device at the modeled placement for the selected first closure device as stated above, Mortier fails to explicitly disclose the outputting step being performed after the “selecting [...]” step (i.e. “selecting [...] then outputting an image [...]”).
(“the implant model selected from the database (FIG. 2)” [0102]; also see abstract, [0052],), then outputting an image overlaid with a representation of the selected implant device at the modeled placement for the selected implant device (“the implant model selected from the database (FIG. 2) and the bone model derived from an imaging operation (FIGS. 3A-C), such as bone morphing, are superimposed on one another with differences between the two models being visually highlighted so as to permit a surgeon, etc., to immediate and in real-time determine the degree of "fit" between the two models as shown in FIGS. 3A-C.” [0102]; also see [0020]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Mortier with the outputting step being performed after the “selecting [...]” step (i.e. “selecting [...] then outputting an image [...]”) as taught by Lavallee in order to provide a surgeon with real-time visual of the degree of fit of the closure device ([0102] of Lavallee).
Regarding claim 2, although Mortier further discloses wherein generating the anatomy model comprises generated from echocardiography (“cardiovascular 2D or 3D medical image data [...] echographic imaging” [0056]), Mortier fails to disclose transesophageal echocardiography or intra-cardiac echocardiography.
However, Wang further teaches, in the same field of endeavor, transesophageal echocardiography (“2D and 3D tranesophageal echocardiography (TEE)” [0060]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Mortier with transesophageal echocardiography or intra-cardiac echocardiography as taught by Wang in order 
Regarding claim 3, although Mortier suggests wherein generating the anatomy model comprises generating the anatomy model at a plurality of phases where the ultrasound data comprises three-dimensional plus time data, wherein modeling, simulating, and computing are performed for the phases, and wherein selecting comprises selecting from the blood flow for the phases (“The flow during diastole can then be modeled” [0025], [0146]; “systolic gradients” [0097]), Mortier fails to explicitly disclose wherein generating the anatomy model comprises generating the anatomy model at a plurality of phases where the ultrasound data comprises three-dimensional plus time data, wherein modeling, simulating, and computing are performed for the phases, and wherein selecting comprises selecting from the blood flow for the phases.
However, Wang further teaches, in the same field of endeavor, wherein generating the anatomy model comprises generating the anatomy model at a plurality of phases where the ultrasound data comprises three-dimensional plus time data (“different phases of the cardiac cycle” [0029]; “It should also be noted that at any time, it is possible to take snapshots or save different CT images or image sets for later use, such as for reference purposes or to create cine loops of various phases or stages.” [0035]; also see “3D tranesophageal echocardiography (TEE)” [0060]; also see [0031], [0041]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Mortier with wherein generating the anatomy model comprises generating the anatomy model at a plurality of phases where the ultrasound data comprises three-dimensional plus time data, wherein modeling, simulating, and computing are performed for the phases, and wherein selecting comprises phases as taught by Wang in order to assist physicians in pre-operational planning using advanced imaging and modeling strategies to determine an appropriately sized implant and ideal position or point of access into a patient’s body ([0023] of Wang). 
Regarding claim 6, Mortier modified by Wang and Lavallee discloses the limitations of claim 1 as stated above. Wang further teaches, in the same field of endeavor, wherein displaying comprises displaying with a clip plane or a planar reconstruction for the region based on the location of the ostium in the anatomy model as the placement (“a multiplane reformatted (MPR) image in the diastolic phase of the cardiac cycle, such as the one acquired in step 102. More particularly, like FIG. 5, FIG. 8 shows a 3D CT model D of an anatomical region of interest (e.g., the thoracic region) and set of 2D CT images. The CT images comprise a first image taken along a sagittal plane (hereinafter "sagittal view A") of the 3D model D, a second image taken along a coronal plane (hereinafter "coronal view B") of the 3D model D, and a third image taken along an axial plane (hereinafter "axial view C") of the 3D model D”).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Mortier with wherein displaying comprises displaying with a clip plane or a planar reconstruction for the region based on the location of the ostium in the anatomy model as the placement as taught by Wang in order to assist physicians in pre-operational planning using advanced imaging and modeling strategies to determine an appropriately sized implant and ideal position or point of access into a patient’s body ([0023] of Wang).
Regarding claim 8, Mortier further discloses wherein modeling the placement comprises selecting the closure devices based on a shape and/or size of the anatomy model (“This regurgitation is the result of several factors related to the aortic root anatomy and its relation to the implanted prosthesis including the shape and size of the aortic annulus” [0098]; also see “Accurate pre operative planning is crucial to select the optimal device size and to anticipate potential difficulties.” [0004], [0014], [0107]), and calculating a geometric fit of the closure devices to the anatomical model (“prosthesis/annulus discongruence” [0098], [0099]; also see [0014]).
Mortier fails to disclose updating the placement through a sequence representing the anatomy model over a heart cycle.
However, Wang further teaches, in the same field of endeavor, updating the placement through a sequence representing the anatomy model over a heart cycle (“the workstation allows for substantially real-time reconstruction of the mitral valve in different phases of the cardiac cycle, which affects the shape and size of the mitral annulus” [0029]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Mortier with updating the placement through a sequence representing the anatomy model over a heart cycle as taught by Wang in order to account for shape and size variations throughout the cardiac cycle ([0029] of Wang).
Regarding claim 9, Mortier modified by Wang and Lavallee discloses the limitations of claim 1 as stated above. Wang further teaches, in the same field of endeavor, generating an implantation geometric plan including a location of trans-septal puncture based on the placement (“Step 110 is optional and involves determining a point of access into the patient's body for percutaneous implantation. Since the method described herein is applicable to pre-operational planning and post-operational analysis, step 110 may only be necessary when the method is being used for pre-operational planning, and more particularly for transapical planning Typically, for transapical procedures, a point of access is attempted along the mid to distal anterolateral wall of the LV confirmed by a 2D transthoracic echocardiogram. Step 110 involves obtaining certain measurements that may better approximate an ideal point of access.” [0040]; also see [0041]-[0043]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Mortier with generating an implantation geometric plan including a location of trans-septal puncture based on the placement as taught by Wang in order to avoid unnecessary perforation of intervening vessels near the region of interest ([0043] of Wang).
Regarding claim 10, Mortier further discloses wherein simulating comprises personalizing mechanical parameters for the patient using the ultrasound data (“The deformation of the aorta and the annulus is affected by the surrounding tissue and structures. The mechanical impact of these tissues is important for a correct prediction of the stent structure obtained from simulated TAVI. The surrounding tissue could theoretically be included in the model by also segmenting based on the medical images.” [0123]) and fitting the biomechanical model of the left atrial appendage based on the personalized mechanical parameters and the anatomy model, the interactions being based on the biomechanical model and computational models of the closure devices (“This method is advantageous as the virtual percutaneous implantation takes the impact of surrounding tissue and structures of the aorta into account, such as the stiffness or resistance. So if e.g. the aorta deforms, these stiffness elements (said displacements) will induce reacting forces which will work against this distortion. This way a better accuracy of simulation and therefore functional behavior prediction is achieved along with an acceptable calculation or simulation time.” [0071], [0060]-[0070]).
Regarding claim 11, Mortier further discloses wherein computing comprises computing with the anatomy model and the biomechanical model of the left atrial appendage over at least a part of a heart cycle (“The flow during diastole can then be modeled” [0025], [0146]).
Regarding claim 16, Mortier fails to disclose wherein outputting comprises outputting the image as an ultrasound image. Although Mortier does disclose utilizing an ultrasound image as shown above regarding the rejection of claim 1. 
However, Lavallee further teaches, in the same field of endeavor, wherein outputting comprises outputting the image as an ultrasound image (“These systems can use models of bones taken from pre-operative or intra-operative image data (for example CT's, MRI, Ultrasound, fluoroscopy, . . . )” [0006]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Mortier with wherein outputting comprises outputting the image as an ultrasound image as taught by Lavallee in order to provide a surgeon with real-time visual of the degree of fit of the closure device ([0102] of Lavallee).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mortier in view of Wang and Lavallee as applied to claim 1 above and further in view of Mansi et al. (US 2012/0232386, September 13, 2012, hereinafter “Mansi”).
Regarding claim 4, Mortier modified by Wang and Lavallee discloses the limitations of claim 1 as stated above. Although Wang further teaches identifying landmarks (“identifying pertinent landmarks of the anatomical structure of interest contained within the image(s) of the anatomical structure of interest acquired by sectioning the model generated in step 104” [0030]) Mortier fails to disclose wherein generating comprises identifying landmarks and generating the anatomy model based on the landmarks.
However, Mansi further teaches, in the same field of endeavor, wherein generating comprises identifying landmarks and generating the anatomy model based on the landmarks (“To capture a broad spectrum of morphological variations, the model is parameterized by three coarse-to-fine components [...] ii) the trajectories of ten anatomical landmarks L(B)=(I1 . . . I10).epsilon.R.sup.3.times.10 (two trigones, one posterior annulus mid-point, two commissures, two leaflet tips and two papillary tips (see FIG. 4)” [0038]-[0041]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Mortier with wherein generating comprises identifying landmarks and generating the anatomy model based on the landmarks as taught by Mansi in order to provide a model with an anatomically consistent parameterization ([0039] of Mansi).

 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mortier in view of Wang, Lavallee, and Mansi as applied to claims 1 and 4 above and further in view of John et al. (US 2015/0223773, August 13, 2015, hereinafter “John”).
Regarding claim 5, Mortier modified by Wang, Lavallee, and Mansi discloses the limitations of claim 4 as stated above but fails to disclose wherein identifying the landmarks locating a bounding box for the left atrial appendage and detecting the landmarks within the bounding box.
However, John teaches, in the same field of endeavor, wherein identifying the landmarks comprises locating a bounding box for the left atrial appendage and detecting the landmarks within the bounding box (“improve the robustness of the detection of the three hinge points. Although it is possible to detect each of the aortic anatomic landmarks separately, the hinge points, commissure points, and coronary ostia can be detected in the 3D image using a hierarchical approach which first detects global object (e.g., bounding box) representing all eight anatomical landmarks (3 hinge points, 3 commissures, and 2 coronary ostia) and then refines each individual anatomic landmark using specific trained landmark detectors.” [0034]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Mortier modified by Mansi with wherein identifying the landmarks comprises locating a bounding box for the left atrial appendage and detecting the landmarks within the bounding box as taught by John in order to identify landmarks efficiently by collective identification ([0034] of John).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mortier in view of Wang and Lavallee as applied to claim 1 above and further in view of Kamiński et al. (2015). Variability of the Left Atrial Appendage in Human Hearts. PloS one, 10(11), e0141901. (hereinafter “Kaminski”).
Regarding claim 7, Mortier modified by Wang and Lavallee discloses the limitations of claim 1 as stated above. Wang further teaches, in the same field of endeavor, calculating long (“For the left atrial appendage, measurements for step 108 may include one or more of: the maximal and minimal diameter of the left atrium, the measurements of the ostium of the left atrial appendage (e.g., at least one of a maximal diameter, a minimal diameter, an area, or a circumference); the depth of the left atrial appendage to the first curvature of the left atrial appendage; the circumference, diameter (maximal and/or minimal)” [0037]).
Mortier modified by Wang fails to disclose calculating a number of lobes of the left atrial appendage.
However, Kaminski teaches, in the same field of endeavor, calculating a number of lobes of the left atrial appendage (“number of lobes” Abstract).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Mortier with calculating a number of lobes of the left atrial appendage as taught by Kaminski in order to ensure adequate size and shape of the closure device according to variability of the left atrial appendage.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mortier in view of Wang and Lavallee as applied to claim 1 above and further in view of del Alamo de Pedro et al. (US 2017/0150928, June 1, 2017, hereinafter “Alamo”).
Regarding claim 12, Mortier modified by Wang and Lavallee discloses the limitations of claim 1 as stated above. Mortier further discloses computing an amount of leakage based on the simulated interaction (“Hemodynamic performance of the implant can be predicted by quantifying paravalvular leakages” [0097]).

However, Alamo teaches, in the same field of endeavor, computing a risk of thrombosis in the left atrial appendage based on blood flow without the closure devices (“This invention relates to generally to cardiac care, and more particularly to methods for determining intracardiac thrombosis risk in a patient by assessing the location and extent of intraventricular stasis regions inside a cardiac chamber” [0003], “the cardiac chamber can be the left ventricular chamber, left atrium chamber, left atrial appendage” [0019]; also see [0074], [0076]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Mortier with computing a risk of thrombosis in the left atrial appendage based on blood flow without the closure devices as taught by Alamo in order to provide relevant diagnostic information to aid clinicians ([0073] of Alamo).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mortier in view of Wang and Lavallee as applied to claim 1 above and further in view of Bianchi et al. (US 2012/0053466, March 1, 2012, hereinafter “Bianchi”) and Dietz et al. (US 2016/0199198, July 14, 2016, hereinafter “Dietz”).
Regarding claim 13, Mortier modified by Wang and Lavallee discloses the limitations of claim 1 as stated above. Mortier further discloses wherein selecting the first closure device comprises selecting a type and/or size (“The method allows accurate prediction of an optimal size of the implant, specifically adapted to the anatomy of the patient. Furthermore, correct positioning of the implant or optimal implantation depth is predicted and calculated. The method according the current invention will hence minimize the risk of peri- and post-procedural complications. The method will also improve patient-specific selection of implants.” [0014]) based on measurements of elasticity in the biomechanical model ([0093]-[0094]), positions of the closure devices with resulting leakages ([0097]-[0099]: “the position and the orientation for implanting the implant is determined based on the complications predicted by said virtually deployed implant model. Even more preferably, said complications comprise the amount of paravalvular regurgitation”). 
Mortier fails to disclose selecting a type and/or size based on wall displacements in the anatomy model through a heart cycle, and stresses at anchoring positions of the closure devices. Although Mortier does disclose simulated displacements (e.g. see [0065]).
However, Bianchi teaches, in the same field of endeavor, selecting a type and/or size based on wall displacements in the anatomy model through a heart cycle (“The mitral valve annulus is not static, but moves and changes shape as the heart beats. With real time ultrasound, an image sequence can be stopped at particular phases of the heart to gauge the fit of a sizer or device in the heart at those particular times of the heart cycle. The clinician may want to ascertain whether a particular annuloplasty ring works well at both end diastole and peak systole, for instance. The CAD model of the implant device can be aligned with heart images or models at those particular phases of the heart to give the clinician the assurance that the selected device works well during the complete heart cycle.” [0037]).
Dietz teaches, in an analogous field of endeavor (e.g. simulating implant models e.g. see [0083]), selecting a type and/or size based on stresses at anchoring positions of the implant (“The virtual implant model can include various standard and/or patient-adapted features, including anchoring pegs or stems, and if desired these features can be modified and/or altered using a combination of one or more of the following: (1) patient-specific data, (2) models, (3) simulation data, (4) proposed surgical repair steps, and/or (5) implant models and design considerations. If desired, FEA and/or other load-bearing/modeling analysis may be used to further optimize or otherwise modify the design and/or selection of the various anchoring or other features of the implant design, including the identification of over and/or under engineering of such features than required to accommodate the patient's biomechanical needs, localized stress concentrations or areas of increased cyclic loading that may lead to fracture” [0083]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Mortier with selecting a type and/or size based on wall displacements in the anatomy model through a heart cycle as taught by Bianchi in order to provide assurance the selected device works well during a complete heart cycle ([0037] of Bianchi).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Mortier with selecting a type and/or size based on stresses at anchoring positions of the closure devices as taught by Dietz in order to prevent exceeding stress levels that can lead to failure or damage ([0083] of Dietz).

Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mortier in view of Wang and Lavallee as applied to claim 1 above and further in view of Zaeuner et al. (US 2011/0153286, June 23, 2011, hereinafter “Zaeuner”).
Regarding claim 14, Mortier modified Wang and Lavallee discloses the limitations of claim 1 as stated above but fails to disclose an optimized location for the patient. Although Mortier does disclose determining optimal device position (e.g. see [0012], [0014]) and Wang also teaches optimal device deployment (e.g. see [0037]).
However, Zaeuner teaches, in the same field of endeavor, an optimized location for the patient (“The optimal deployment position and orientation determined during the virtual planning stage can be superimposed on top of live fluoroscopic images and tracked during the actual procedure.” [0032]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Mortier with an optimized location for the patient as taught by Zaeuner in order to provide visual guidance to a clinician performing actual device deployment to match a virtual deployment ([0032] of Zaeuner).
Regarding claim 15, Mortier modified by Wang and Lavallee discloses the limitations of claim 1 as stated above but fails to disclose wherein outputting comprises outputting the image as a fluoroscopy image with the first closure device at the modeled placement and a distance to target value of a current position of a device in the patient with the representation.
However, Zaeuner teaches, in the same field of endeavor, wherein outputting comprises outputting the image as a fluoroscopy image with the first closure device at the modeled placement (“The optimal deployment position and orientation determined during the virtual planning stage can be superimposed on top of live fluoroscopic images and tracked during the actual procedure.” [0032]) and a distance to target value of a current position of a device in the patient with the representation (“At step 708, the valve implantation procedure is assessed based on the segmented device. In one embodiment, the quality of the implantation can be assessed by calculating the distances of the segmented device to various anatomical landmarks of the patient-specific anatomical model. These distances can be compared with target distances corresponding to each anatomical landmark. The target distances can be based on the pro-operative virtual (in-silica) valve implantation performed using the method of FIG. 1.” [0036]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Mortier with wherein outputting comprises outputting the image as a fluoroscopy image with the first closure device at the modeled placement and a distance to target value of a current position of a device in the patient with the representation as taught by Zaeuner in order to help a clinician guide a device to match a virtual deployment ([0032] of Zaeuner).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, US 2016/0270859 to Park et al. also teaches an output overlay step following an implant selection step (e.g. see [0117]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./            Examiner, Art Unit 3793                                                                                                                                                                                            
/SERKAN AKAR/            Primary Examiner, Art Unit 3793